OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant was convicted of injury to an elderly individual and was sentenced by the jury to forty years confinement. Her conviction was affirmed by the Court of Appeals. Williams v. State, 843 S.W.2d 170 (Tex.App.—Texarkana 1992).
In her first ground for review, appellant argues that the Court of Appeals incorrectly held that the trial court did not err in failing to allow court appointed counsel ten days to prepare for trial. Since the Court of Appeals rendered its decision affirming appellant’s conviction, this Court has held that the trial court errs when it denies counsel the additional ten days to prepare for trial, and no objection need be lodged to preserve error. Marin v. State, 851 S.W.2d 275 (Tex.Cr.App.1992). The Court of Appeals did not have the benefit of our opinion in Marin. Therefore, we will remand this case in light of that opinion.
Ground one of appellant’s petition for discretionary review is granted. The judgment of the Court of Appeals is reversed and the case is remanded to that court for reconsideration in light of Marin.
McCORMICK, P.J., dissents.